In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Dye, J.), dated May 22, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff allegedly slipped and fell on a water-like substance on the exterior step of a building owned by the defendant. The defendant established its entitlement to judgment as a matter of law by demonstrating that it did not create or have actual or constructive notice of the alleged hazardous condition which caused the plaintiff to fall (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Gonforone v Southland Corp., 300 AD2d 443 [2002]; Dixon v Lichtman, 295 AD2d 308 [2002]; Bradish v Tank Tech Corp., 216 AD2d 505 [1995]; Pirillo v Longwood Assoc., 179 AD2d 744 [1992]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.